El Juez Asociado Señor Santana Becerra
emitió la opi-nión del Tribunal.
El demandante Samuel López Maldonado se incapacitó físicamente prestando servicio en la Policía de Puerto Rico. Solicitó la pensión por incapacidad para el trabajo provista en la Ley 189 de 2 de mayo de 1951 la cual le fue denegada *339por el Superintendente de la Policía, y acudió entonces al Tribunal Superior reclamando el pago de la misma. Según los hechos, aceptados por las partes, a las 9:30 P. M. del día 21 de mayo de 1954, López Maldonado trató de apresar al indi-viduo Efraín Quintana Feliciano a quien unas personas le imputaban el haberlas amenazado con una pistola momentos antes. Al aparecer el demandante en el sitio de los hechos Feliciano se dio a la fuga pistola en mano, y al perseguirlo, el demandante sufrió una caída recibiendo golpes en la rodilla y en la cabeza que lo incapacitaron total y permanentemente para servir en la Policía de Puerto Rico, siendo separado de la misma el 5 de octubre de 1955. A base de estos hechos sobre los cuales no hubo controversia, el Tribunal Superior dictó sentencia por las alegaciones ordenando que se pagara al demandante la pensión que determina la Ley 189 de 2 de mayo de 1951, a partir de la fecha en que se le separó del servicio.
En la solicitud de revisión los demandados recurrentes imputan error al Tribunal Superior, (Tilén, Juez) al con-cluir que bajo estos hechos la lesión que causó la incapacidad del demandante le da derecho a recibir la pensión provista en la referida Ley 189. Alegaron además, que en el caso de José R. Rentas v. Ron. Luis Muñoz Marín y otros, núm. 57-5800, existía una situación de hecho similar a la de este caso, resolviendo la propia Sala de San Juan del Tribunal Superior, (Calderón, Juez) que las disposiciones de la Ley 189 no eran aplicables a este tipo de accidentes. Habiendo este Tribunal accedido ya a revisar ese fallo, expedimos el auto en el presente recurso para resolver el conflicto de criterio surgido en el Tribunal Superior y establecer la pauta en lo que respecta a la aplicación de la Ley 189 a incapacidades para el servicio en situaciones tales como las ocurridas en estos casos. (1)
*340Sostienen los recurrentes que no fue la intención legisla-tiva cubrir bajo esta Ley 189 todos los riesgos que pudieran correr en su trabajo los policías y demás servidores de la se-guridad pública incluidos en la misma, sino los riesgos extra-ordinarios particularmente inherentes a sus cargos y empleos; que en el caso de un policía la Ley 189 cubre sólo “aquellos daños causados como resultado directo, violento y extraordi-nario del acto de apresar a un delincuente o tratar de evitar la comisión de un delito”; y que en este caso hubo un mero accidente del trabajo que no tiene conexión con las circunstan-cias que contempla la Ley 189, y por lo tanto, debe regirse por las disposiciones de la Ley 447 de 15 de mayo de 1951. Veamos el asunto:
En la Sesión Ordinaria de la Asamblea Legislativa de 1951 se consideró y aprobó un sistema general de pensiones para los empleados públicos, la Policía de Puerto Rico inclusive, bajo las disposiciones de la Ley 447 de 15 de mayo de ese año, —3 L.P.R.A. 761. En los arts. 9 y 12 de esta ley —3 L.P.R.A. sees. 769, 772, — tal como fueron originalmente aprobados, (2) se concedió a un miembro del Cuerpo de la Policía el derecho a recibir una pensión equivalente al 50% de su sueldo, o a su viuda e hijos en caso de muerte hasta un 60%, si como resultado de una incapacidad física originada por causa del empleo y surgida en el curso del mismo quedare incapacitado para el servicio, o falleciere, siempre que dicha incapacidad fuera indemnizable de acuerdo con la Ley de Compensaciones por Accidentes del Trabajo; y con sujeción, además, a otras restricciones y limitaciones. En la misma Sesión la Asamblea Legislativa consideró y aprobó la Ley 189 de 2 de mayo de 1951 — 25 L.P.R.A. see. 361 — concediendo una pensión anual equivalente al sueldo completo a todo miembro del Cuerpo de la Policía Insular, de la Guardia Nacional, del Cuerpo de Bomberos y de la Guardia de Penales, que resultare *341incapacitado para continuar en el servicio, y a los beneficiarios de éstos, en caso de fallecimiento, cuando tal incapacidad o fallecimiento ocurriere bajo las circunstancias relacionadas en el artículo 1 de dicha ley. Precedido de una exposición del legislador expresando el propósito con el cual aprobaba la Ley 189: “de proveer lo necesario para mitigar la situación de desamparo y penuria que la incapacidad para el trabajo físico o la muerte de miembros de la Policía Insular, de la Guardia Nacional, del Cuerpo de Bomberos del Servicio Insular de Bomberos y de la Guardia de Penales, dejan entre éstos o sus familiares cuando tal incapacidad o muerte sobreviene mientras estos servidores de la seguridad pública se dedican a la defensa del respeto que se debe a la libertad de todos y ala paz con que el pueblo de Puerto Rico quiere desarrollar sus instituciones”; y también que “[L]a Asamblea Legislativa entiende que todo servidor de la seguridad pública — sea poli-cía, guardia nacional, bombero o guardia penal — debe tener asegurado por ley un trato igual para los suyos si pierde la vida protegiendo la de los demás en el desempeño honroso de su deber”, (énfasis ofrecido) el artículo 1 estatuyó que las disposiciones de dicha Ley 189 serían aplicables a casos de incapacidad para el trabajo físico o muerte “sobrevenida bajo las siguientes circunstancias:
.“(a) En caso de un miembro de la Policía Insular, al evitar o al tratar de evitar la comisión de un delito, o al apre-sar o tratar de apresar a alguien que se pueda presumir razo-nablemente que está conectado con la comisión de un delito”. (3)
El punto a resolver es cuál de los dos estatutos debe apli-carse a los efectos de determinar la pensión que le corresponde al recurrido, si la Ley 447, según alegan los recurrentes, o la *342Ley 189 de; 1951.. De; ordinario un policía u otro servidor de'la seguridad pública está expuesto a riesgos y peligros , contra su persona en grado mayor que otros servidores del go-bierno, perp no toda la labor que un policía viene obligado a rendir lo expone en el mismo grado y extensión a tales riesgos y ¡peligros, ni exigen de él igual celo y arrojo. Convenimos con los recurrentes en que no fue .la intención legislativa cu-brir bajo la Ley 189 todos los accidentes o daños que pudieran sobrevenir a 'Un policía u otro servidor de la seguridad pública en' el desempeño de su trabajo, que le incapacitaren o le pro-dujeren la muerte. Qué no hubo tal intención surge del texto mismo de la ley, y claramente del hecho de que a la vez que adoptaba esta legislación .especial de pensiones para los servi-dores de la. seguridad pública únicamente, el legislador incluyó avlós policías- y a los bómberos también dentro del sistema general de..pensiones' por incapacidad física o muerte en el empleo de la . Ley 447, aplicable por igual a cualquier otro empleado público. -De ahí, que al aprobar la Ley 189 junta-mente con la 447, frescos todavía los hechos de sangre y' de violencia que habían ocurrido en Puerto Rico meses antes, el legislador mismo hiciera la evaluación apropiada y el co-rrespondiente desglose de aquellas actividades ocupacionales de un miembro de la seguridad pública, a diferencia de otras, que le harían acreedor en caso de incapacidad o muerte a la pensión especial más alta y en los términos más beneficiosos que concede la primera. Por la experiencia habida, el legis-lador pudo tener en mente no sólo el mayor grado de exposi-ción al peligro sino también el sentido en grado sumo de sáerificio, abnegación y desprendimiento, suyo y de sus fami-liares, con que la sociedad exige que estos servidores la *343defiendan y la protejan. Al hacer esa evaluación =y desglose de funciones, la Asamblea Legislativa concluyó como cuestión de hecho que cuando un policía se incapacita para- el trabajo o fallece al apresar o tratar de apresar a alguien que comete delito o que se pueda presumir razonablemente que está conectado con la comisión de un delito, tal policía estaba, según reza su exposición de propósitos, dedicado a la defensa del respeto que se debe a la libertad de todos, y estaba prote-giendo la vida de los demás siendo acreedor,'por lo tanto, a la pensión provista en esa ley.
En realidad los recurrentes no disputan que él recurrido se incapacitara tratando de apresar a un delin-cuente. Pero, invocando lo que según ellos fue la intención legislativa, sostienen que para que sean . aplicables las dispo-siciones de la Ley 189 era necesario que la incapacidad se produjera como resultado de algún daño directo,, violento y extraordinario del acto de apresar. Su. argumentación es que aquí se trata de un accidente natural,que ha podido ocurrir a cualquier persona corriendo para “alcanzar una guagua”; que no medió fuerza o violencia “extraña”- y menos por parte de la persona que el demandante trataba de arrestar; y que una conclusión contraria llevaría a resultados- extremos .por-que un policía que “resbalara” en el baño del cúartel “al ser llamado para sofocar un motín” podría reclamar esta pensión.
No tienen razón los recurrentes. ' 'No se llega a los ante-riores resultados extremos, o si se quiete absurdos', si se tomáh las palabras usadas en la ley en su propio significado. Apresar según el Diccionario de la Lengua Española de ,1a Real Academia Española, es asir, hacer presa con las garras o colmillos, aprisionar. Aprisionar quiere decir, atar, sujetar. Tratar de es “procurar el logro de algún fin”; Puede versé que la ley contempló el acto eficaz de asir, agarrar o apode-r rarse de una persona para aprisionarla, y el acto eficaz dé procurar tal fin o logro; de donde no surge- lugar para las *344situaciones extremas que invocan los recurrentes fáciles de distinguir ala clara vista. (4)
Por supuesto, en el acto de apresar o tratar de apresar a alguien puede haber violencia o la necesidad de una perse-cución tenaz no importa lo accidentado de la misma o podría quizás no haber violencia alguna, dependiendo de las circuns-tancias y de cómo se desarrollan los acontecimientos en cada caso, imposibles de predecir. El hecho de una persecución en tales circunstancias constituye un acto de por sí arriesgado y violento. Pero sea como fuere, el legislador no quiso llevar el desglose de funciones más allá de lo que aparece en el texto de la ley, ni imponer otras circunstancias y requisitos para eí disfrute de esta pensión que los determinados de manera precisa. Una vez que el policía u otro servidor de la segu-ridad pública estuviere realizando la función incluida dentro de la circunstancia especificada, la ley no indica que al legis-lador le preocupara la manera en que el daño causante de la incapacidad pudiera ocurrirle. No fue tanto el tipo de daño eh cada caso en particular, como la naturaleza misma de esta clase de servicio juntamente con el propósito que cumple de proteger y defender a los demás, lo que pudo inspirar la determinación legislativa, aunque el daño surja como ocurrió en este caso sin la intervención de un hecho externo de vio-lencia. Obsérvese que la ley, que debe tomarse en todo su contexto, se hizo aplicable al bombero que se incapacita o muere no sólo, en la labor azarosa de extinguir un incendio, sino también al dirigirse a un sitio para la extinción de un *345incendio, pudiendo surgir el daño en ese momento- como resul-tado de un accidente ordinario del'tránsito. La diferencia con otras funciones estriba en que existe en tales actos un elemento forzoso, obligado, que impele a arrostrar el peligro como se presente y cualesquiera que sean las consecuencias para la persona, sin que ello dependa de'la voluntad del agente.
No obstante, los recurrentes invocan la “intención legisla-tiva” para sostener su interpretación de que “. . . en cuanto a los policías se refiere, los riesgos que cubre la ley son aquellos daños causados como resultado directo, violento y extraordinario del acto de apresar a un delincuente o tratar de evitar la comisión de un delito.” Infieren que ése fue el propósito del legislador aduciendo dos argumentos: (1) que en el caso de los bomberos específicamente se cubrió el riesgo común de un accidente de automóvil al dirigirse a un sitio para la extinción de un incendio, y (2) que la ley se aprobó a raíz de la revuelta nacionalista en que los policías tuvieron que afrontar riesgos extraordinarios. Lo curioso es que ambos argumentos corroboran superlativamente nuestra in-terpretación de la ley.
La premisa implícita del primer argumento es el aforismo jurídico de que si la ley se refiere a un-caso dado, se entienden excluidos los demás (inclusio unius est exclusio alterms). Pero esta máxima de interpretación restrietiva.no es aplicable por la sencilla razón de que el sentido de la ley no admite excepciones en el caso de los policías. En efecto; con términos generales y terminantes el legislador cubrió todos los casos en que la incapacidad o muerte de un policía ocurra al apresar o tratar de apresar a un presunto delincuente.- .Y sobre todo importa subrayar que la finalidad de la ley era “. . . proveer lo necesario para mitigar la situación de desamparo y penu-ria .... cuando [la] incapacidad o muerte sobrevienen mientras estos servidores de la seguridad pública se dedican a la defensa del respeto que se debe a la libertad de todos y a la paz con que el pueblo de Puerto Rico quiere desarrollar sus instituciones ...” De ahí que obviamente la disposición reía-*346tíva a los bomberos no sea de índole excepcional. Si conside-ramos las razones que el legislador tuvo para cubrir el riesgo que corren los- bomberos al dirigirse a un sitio para la extin-ción de un incendio, es forzoso concluir que tampoco quiso excluir el riesgo de caerse e incapacitarse que corren los poli-cías al perseguir y tratar de apresar a cualquier delincuente. Dónde la razón es la misma, idéntica debe ser la norma de derecho.
• El hecho de que la Ley núm. 189 de 1951 se aprobó a raíz de- la revuelta nacionalista, no justifica una interpretación restrictiva basada en la “intención legislativa”. Al revés, esta circunstancia indica racionalmente que el legislador tuvo en mente cubrir todos los casos y consecuencias del peligro que los policías tienen que .arrostrar para apresar o tratar de apresar a los delincuentes. El propósito de la ley fue sin duda conceder la más amplia protección a estos funcionarios. Así lo exigían los intereses y necesidades sociales en ese momento. Por ello si el legislador hubiera querido admitir excepciones, hubiera hecho las salvedades oportunas, en vez de expresarse en términos generales. La única conclusión plausible es que los motivos y finalidades que perseguía la ley en 1951, según el criterio o concepto que mereció la aprobación del legislador, impiden hacer distinciones entre “riesgos comunes” y “riesgos extraordinarios”, cuando la incapacidad o muerte surge “. . . al evitar o tratar de evitar la comisión de un delito, o al apresar o tratar de apresar a alguien que se pueda presumir razonablemente que está conectado con la comisión de un delito.”
Como' hemos visto, nuestra interpretación del estatuto armoniza el sentido literal del texto con los motivos y finali-dades que perseguía la ley. En realidad el recurrente nos pide que en este caso, prescindamos de ambos elementos del proceso interpretativo. Además olvida que, cuando el legis-lador se' ha 'manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. ...Art. 14. Cod. Civil, ed. 1930, 31 L.P.R.A. 14; *3472 Sutherland Statutory Construction, 3ra ed., sec. 4701 et séq. ; Endlich, On the Interpretation Statute, cap91, sec. 1 et seq.; Sutherland, Statutes and Statutory Construction)- cap9 XIII, sec.'- 234 et seq.; Black, Construction and Interpretation• of the Laws, cap9 3 pág. 51. (5) En Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20, expresamos que es la obligación del juzgador el hacer valer la letra de la ley, si bien no debe adoptarse una interpretación literal cuando ella resulta con-traria a la intención general auténtica y al verdadero propó-sito del legislador y conduciría obviamente a resultados absurdos e irrazonables; y aún así, dijimos que si el legislador ha deseado tales resultados y no hay margen en el texto de la ley para imputarle otra intención que sea más racional y justa, los tribunales no deben imponer su propio criterio de justicia y razonabilidad, y deberán entonces respetar la voluntad legislativa. Y en Clínica Juliá v. Secretario de Hacienda, 76 D.P.R. 509, 521:
“Pero esos son casos que envuelven contradicciones .intérnas en el propio estatuto, correspondiendo entonces a los tribunales el resolver tal contradicción a base del establecimiento de la in-tención auténtica del legislador. Ese propósito no . debe ser el del juez, sino el del legislador, según surja del estatuto en. sí. El juez es un intérprete, y no creador. Su facultad.de interpre-tación. adquiere relevancia cuando del estatuto.,surgen varios significados probables que suministren un margen adecuado para selección judicial, pero si el lenguaje es tan inequívoco que pos-tula ün solo significado, un sentido cabal de humildad y auto-disciplina judicial requiere la aplicación de la voluntad legisla-tiva. Frankfurter, ‘Some Reflections on the Reading of. Statutes’, 47 Col. L. Rev. 527; 1 Mertens 59. Ese es un postulado, del honor judicial”. • .
Véanse: De la Haba v. Tribunal de Contribuciones, 76 D.P.R. 923, 947: Cuando el lenguaje de un estatuto [eontri-*348butivo] es claro, éste debe ser aplicado como la Asamblea Legislativa lo redactó y no como este Tribunal o el Secretario [de Hacienda] pudieron querer que éste leyera; Comunidad Fajardo v. Tribunal de Contribuciones, 73 D.P.R. 543, 551. En este caso dijimos al revocar al Tribunal Superior que negó el derecho a deducir ciertos intereses a los efectos de la con-tribución sobre ingresos, .que las cortes no tienen autoridad para injertar en el lenguaje inequívoco de un estatuto lo que la Legislatura, ya fuere deliberadamente o no, eligió omitir, aun reconociendo que la aplicación de la ley según fue hecha por el tribunal inferior respondía a una política general legislativa contra la deducción de tales intereses en determi-nados casos especificados.
No hay razón para que intercalemos en el estatuto, lo que constituiría una invasión de la función legislativa, la circuns-tancia adicional de que la incapacidad debe surgir como resultado de un daño directamente infligido por la persona que se apresa o se trata de apresar atacando al policía, o por algún otro medio de violencia externo. Como expusimos en Caguas Bus Line, Inc. v. Sierra, Comisionado, 73 D.P.R. 743, 750, la Legislatura en este caso tenía pleno conocimiento del problema, máxime cuando en la misma Sesión aprobó ambos estatutos de pensiones, previo el impacto económico de esta pensión especial proveyendo para su pago con cargo al Tesoro Público sin sujeción a la solvencia de un fondo particular, y no hay porqué imponer restricciones que no están en la ley, con mayor razón, cuando es norma generalmente aplicada que las leyes de pensiones deben interpretarse liberalmente a favor del beneficiario dado el propósito reparador con que se aprueban. Black, Construction and Interpretation of the Laws, ch. 12, pág. 506; 3 Sutherland, Statutory Construction, 3rd ed., see. 7209; Garratt v. City of Philadelphia, 127 A.2d 738 (Pa. 1956); Sabathier v. Board of Trustees, Firemen’s Pension and Relief Fund for the City of New Orleans, 72 So.2d 1 (La. 1954); Gilman v. City of Long Beach, 245 P.2d 512 (Cal. 1952); O’Brien v. Retirement Board, etc., 99 *349N.E.2d 681 (Ill. 1951); Vernon et al. v. Firemen’s Pension Fund of Philadelphia, 52 A.2d 199 (Pa. 1947); Prendergast v. Retirement Board, etc., 60 N.E.2d 768 (Ill. 1945); Meyer v. Board of Trustees of F. Pension & R. Fund, 6 So.2d 713 (La. 1942); Bradley v. City of Los Angeles et al., 131 P.2d 391 (Cal. 1942); Dillard v. City of Los Angeles, 127 P.2d 917 (Cal. 1942); Naughton v. Retirement Board of San Francisco, 110 P.2d 714 (Cal. 1941); Peters v. Sacramento City Employees’ R. System, 80 P.2d 179 (Cal. 1938) ; Casserly v. City of Oakland et al., 12 P.2d 425 (Cal. 1932); Buckley v. Roche et al., 4 P.2d 929 (Cal. 1931); People ex rel. Donovan v. Retirement Board Policemen’s Annuity and Benefit Fund et al., 158 N.E. 220 (Ill. 1927); Elliot v. City of Omaha, 191 N.W. 653 (Neb. 1922); State v. Board of Trustees of Policemen’s Pension Fund, 119 N.W. 806 (Wis. 1909). (6)
Un último argumento de los recurrentes es que al aprobarse la Ley 127 de 27 de junio de 1958, que sustituyó a la 189 de 1951, se dispuso el requisito de ataque al policía en estos casos y que ello demuestra, junto con la derogación de la Ley 189, que tal fue siempre el propósito legislativo. La Ley 127 no tiene el alcance que se le atribuye. En primer lugar, 5 años después de estar en vigor la ley de 1951 y conocer el Legislador sus efectos, se enmendó la misma por la núm. 94 de 23 de junio de 1956 para incluir a los agentes de rentas internas en circunstancias más favorables que las relativas a los policías y que no implicaban necesariamente el afrontar un ataque personal o daño violento. En segundo lugar, la Ley 127 de 1958 no tuvo como único fin adicionar el requisito del ataque a la persona, ni en términos generales fue su pro-*350pósito restringir el alcance beneficioso del estatuto anterior, sino por el contrario, lo amplió considerablemente. Según reza el Informe de la Comisión de Elecciones y Personal de ambas Cámaras, (7) el propósito fue hacer una revisión total de la legislación vigente con miras a ciertas aclaraciones y suplir omisiones de carácter funcional y administrativas que se hacían necesarias. Si por un lado se adicionó el requisito del ataque físico, por otro lado se ampliaron las circunstancias en que un policía es acreedor a la pensión, incluyéndose ahora la ocasión de dirigirse al sitio de un incendio y de prestar servicio en la extinción del mismo; el intervenir en el salva-mento de la vida de un semejante poniendo en peligro la suya y en la protección de la propiedad que corre peligro,— (véase el artículo 2 de la Ley 127) — situaciones éstas que según dice el Informe citado no requieren de agresión física al funciona-rio. En la Exposición de Motivos de esta última ley se expresa que es “[E]n reconocimiento al riesgo que acompaña el desempeño de las funciones de los referidos servidores pú-blicos y como justa recompensa al celo, arrojo, lealtad y deter-minación que ellos despliegan en determinadas circunstan-cias.” Podrá verse que no se trata de un estatuto meramente aclaratorio con efectos retroactivos. (8) Todo indica que el mismo instrumenta prospectivamente una política pública a la luz de las circunstancias prevalecientes en 1958 distintas a las que pudieron ser en 1951 a raíz de un período de con-vulsión y de violencia general. En ambas ocasiones el len-*351guaje claro e inequívoco del estatuto manifiesta por igual los fines de la ley. La sentencia objeto de este recurso de revisión será confirmada.

 En ambos casos la lesión ocurrió en circunstancias prácticamente iguales. El policía José R. Rentas sorprendió a varios individuos jugando dados. Al tratar de arrestarlos ellos se dieron a la fuga y al perseguirlos *340Rentas se cayó sufriendo una lesión en la rodilla derecha que lo dejó inca-pacitado totalmente para el servicio de policía.


 Enmendados por las Leyes 73 de 1954, 40 de 1955 y 39 de 1957.


 Igual disposición se hizo en el caso de un miembro de la Guardia Nacional. En cuanto a un miembro del Cuerpo de Bomberos del Servicio de Bomberos: “mientras se dedica a la extinción de un incendio o tú dirigirse a un sitio para la extinción de un incendio”. Otros artículos de la Ley dispusieron, entre otras cosas, que tales pensiones estarían exentas de embargo o ejecución y del pago de la contribución sobre' ingresos; se harían *342en adición a cualquier compensación concedida por el Fondo del Seguro del Estado, cosa que no ocurría con la pensión bajo la Ley 447; se pagarían con cargo a los fondos generales del Tesoro para lo cual se asignaría en el ■Presupuesto General cada año; y que para dar cumplimiento a la ley el De-partamento-de ¡Justicia tramitaría los procedimientos judiciales necesarios libre de honorarios y las demás oficinas y centros oficiales prestarían sus servicios sin pago- de derechos.


 En el caso de Francisco Rentas Salgado v. Estado Libre Asociado de Puerto Rico y otros, núm. 11,903, decidido en 7 de diciembre de 1956, confir-mamos sin opinión la sentencia dictada por el Tribunal Superior denegando a dicho demandante la pensión de esta Ley. Según los hechos, Rentas Sal-gado se incapacitó por lesiones sufridas al caerse con su motocicleta mien-tras se dirigía en ella hacia un sitio a poco más de un kilómetro de distancia donde, según información que recibió de un caminero, dos obreros rompían la carretera sin exhibir permiso alguno. Concluimos con el Tribunal Superior que en ese momento el policía iba a investigar un asunto y no estaba evitando o tratando de evitar la comisión de un delito ni apresando o tratando de apresar a una persona.


 Irizarry v. Registrador, 61 D.P.R. 74, 77; Sobrino de Izquierdo, Inc. v. Sancho Bonet, Tes., 55 D.P.R. 132, 138; Durand v. Sancho Bonet, 50 D.P.R. 940, 943; De la Rosa v. Winship, Gobernador, 47 D.P.R. 330, 332; Martínez v. Junta Insular de Elecciones, 43,D.P.R. 413, 424; Roig v. Bustelo, 40 D.P.R. 606, 610; Aponte, Jr. v. Atlas Com. Co. 27 D.P.R. 245, 247


 En los casos citados las cortes concedieron pensiones a policías y a bomberos bajo estatutos especiales similares al nuestro, rechazando, en algunos de ellos, el argumento que aquí se esgrime de la necesidad de un acto de violencia externo, aun en situaciones en que se requería que la persona muriera, o fuera muerta {be killed) en el desempeño de la función específica y quedó demostrado que hubo una muerte natural o por agrava-ción de un padecimiento ya existente.


 Diario de Sesiones, Vol. X núm. 74 (Senado) pág. 1264; núm. 92 (Cámara) pág. 1973.


 Ante una enmienda propuesta para retrotraer las disposiciones de la Ley 127 al año 1951 con miras, según se capta de la discusión, a favore-cer a los beneficiarios, como en el caso de los guardias de penales, el diri-gente de la mayoría, Hon. Arcilio Alvarado rechazó todo intento de retro-actividad expresando que la enmienda “pudiera tener el efecto de privar de una causa de acción a una persona que la tiene actualmente, bajo la actual redacción de la ley”; y que una enmienda retroactiva, “tal vez para dar causa de acción a personas que creían no tenerla, o tal vez para privar de causa de acción a personas que la tenían”, le parecía arriesgado. La enmienda fue retirada. Diario de Sesiones, Vol. X núm. 92, pág. 1989.